DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "it" in line 1.  There is insufficient antecedent basis for this limitation in the claim because it is unclear what “it” refers to.
Claim 1 recites the limitations "the bottom" and “the outer wall” in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation "the two opposite sides" in lines 11 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the connecting frames" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the connecting block" in lines 3-4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the connecting rod" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, the limitation “two opposite ends of the connecting rod are respectively connected with the connecting block and the connecting rod” is not understood because it is unclear what it means for the connecting rod to be connected with ends of the connecting rod.
Claim 5 recites the limitation "the bottom outer wall of the work table."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 107983713) in view of Chen (CN 107757128).
Regarding claim 1, Wu discloses a cleaning device for residue in a drum of a washing machine, wherein it comprises a work table (1, 2, 3), a cleaning tank (6), an ultrasonic device (4) and a placing basket (3), wherein the work table comprises a bottom and a side (1, 2, 3), and the bottom and the side enclose a groove structure with an accommodating chamber (inside of 1, 2, 3), and the groove structure being provided with a first opening (inside of 1, 2, 3); the cleaning tank is installed in the groove structure and connected with the bottom of the work table through a connecting assembly (5, 7, 23), and a heating rod is installed in the cleaning tank (22); the ultrasonic device is installed at the bottom of the outer wall of the cleaning tank (4, 6); and a second opening is provided on a top of the cleaning tank (top of 6); an upper surface of the side is connected with a connecting frame, an end of the connecting frame is fixedly connected with the upper surface of the side through a fixing block (Figure 1: upper portion of the frame connected via a block at 21), and the connecting frame connected through a connecting plate (top, horizontal section of the frame), a lower surface of the connecting plate is fixedly connected with a placing seat (15), a lower surface of the placing seat is fixedly connected with a hydraulic cylinder (14), an output end of the hydraulic cylinder is fixedly connected with a hydraulic rod (13), an end of the hydraulic rod is fixedly connected with an motor housing in which a motor is fixedly connected (11, 12), an output end of the motor is fixedly connected with a fixing seat (10), a bottom end of the fixing seat is fixedly connected with a damping spring (9), a bottom end of the damping spring is fixedly connected with a placing basket (8), a mesh is defined in a side wall of the placing basket (claim 5), and the placing basket can enter the cleaning tank from the second opening (Figure 1: 6, 8).
Wu does not expressly disclose connecting frames arranged on the two opposite sides connected to the connecting plate.
Chen discloses a nozzle cleaning device having a cleaning tank (9), a base (1), lower support rods (2), upper support bars (3), and mounting blocks (4, 5, 7, 8) supporting a cleaning tank (9) and a plate (12) which supports a plate (13) and hydraulic rod (14).
Because it is known in the art to have connecting frames arranged on two opposite sides, and the results of the modification would be predictable, namely, providing additional support for the connecting plate, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have connecting frames arranged on the two opposite sides connected to the connecting plate.  The limitation directed to the cleaning device being “for residue in a drum of a washing machine” is considered to be intended use, and the apparatus of modified Wu would be capable of the claimed intended use.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
Claims 4 and 6 are considered to be met by Wu, in view of Chen, as applied above and which results in: wherein the ultrasonic device comprises an ultrasonic generator (Wu: 41), wherein a side of the ultrasonic generator is fixedly connected with an ultrasonic conduction tube (Wu: 42), an end of the ultrasonic conduction tube is fixedly connected with an ultrasound transducer (Wu: 43), the ultrasonic generator being fixedly installed on the bottom of the work table and the ultrasonic transducer being installed on the outer wall of the cleaning tank (Wu: 1, 4, 6); wherein a diameter of the mesh is 3-5 centimeters (Wu: claim 5).

Regarding claim 2, Wu, in view of Chen is relied upon as applied above and further results in: wherein the connecting assembly comprises a supporting rod and a backing plate (Wu: 7, 23), the backing plate is connected with the outer wall of the cleaning tank (6, 23), and an end the supporting rod is connected with the backing plate (7, 23)
Wu, in view of Chen, does not expressly disclose wherein the connecting assembly comprises a supporting block, wherein the supporting block is fixedly connected with the bottom of the work table, and an end the supporting rod is connected with the supporting block.  However, Wu and Chen discloses using plates and blocks (Wu: 5, 10, 15, 23, 24; Chen: 4, 5, 7, 8, 9, 13) to connect elements.  It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to connect elements in a known manner and to modify Wu to have wherein the connecting assembly comprises a supporting block, wherein the supporting block is fixedly connected with the bottom of the work table, and an end the supporting rod is connected with the supporting block, and the results would be predictable.

Regarding claim 3, Wu, in view of Chen is relied upon as applied above and further results in: wherein the connecting assembly further comprises a connecting block and a connecting rod arranged on two opposite sides of the cleaning tank (Wu: 5, unlabeled rod at 5), wherein the connecting block is fixedly connected with the outer wall of the cleaning tank, and two opposite ends of the connecting rod are respectively connected with the connecting block and the connecting rod tank (Wu: 5, unlabeled rod at 5, 6).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN 107983713), in view of Chen (CN 107757128), and further in view of Takahashi (US 2006/0065285).
Regarding claim 5, Wu, in view of Chen, is relied upon as applied above, but does not expressly disclose wherein the bottom outer wall of the work table is fixedly connected with a foot.
Takahashi discloses a cleaning apparatus comprising a tank (10), an ultrasonic excitation module (13), and elastic material (15), such as rubber, spring, etc., between the bottom wall and a mounting surface (14) in order not to propagate sound.
Because it is known in the art to have elastic feet, and the results of the modification would be predictable, namely, reducing propagation of sound, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the bottom outer wall of the work table is fixedly connected with a foot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/Primary Examiner, Art Unit 1711